ATTACHMENT TO ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/27/21 have been fully considered but they are not persuasive.
Applicant argues that it is unpredictable for the the carbon nanotube film disclosed by Jiang ‘055 to be used as a double sided tape and points to col. 7, lines 52-54 which discloses the carbon nanotube film being adhesive and directly adhered onto the surface and another embodiment that uses an adhesive layer.
However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., viscosity requirement for adhering to the surface of other object is much smaller than the viscosity requirement for bonding the other two objects together as a double-sided tape) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant argues that Jiang 855 also discloses that the carbon nanotube film can be adhered directly to a surface of the substrate by its adhesive nature, rather than using the carbon nanotube film as a double-sided tape to glue two objects together directly. It can also be seen that part of the carbon nanotubes in the carbon nanotube film without organic solvent treatment cannot adhere onto the substrate, resulting in the carbon nanotube film can not adhere to the surface of the first substrate firmly. That is, the stickiness of the carbon nanotube film without organic solvent treatment is not enough to make the carbon nanotube film adhered to the surface of the first substrate firmly. Further, one of ordinary skill in the art knows that the viscosity requirement for bonding the other two objects together as a double-sided tape is much greater than the viscosity requirement for adhering to the surface of other object.
However, Jiang ‘855 is only used as teaching reference in order to teach purity of carbon nanotubes. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). Further, the purity of carbon nanotubes disclosed by Jiang ‘855 does not appear to require the solvent treatment.
Applicant argues that it can be seen that in Jiang 055, the release layer 134 must exist between the carbon nanotube film 120 and the protective back film 132, otherwise, the protective back film 132 can not be released from the carbon nanotube film 120. That is, even if the carbon nanotube film 120 in Jiang 055 could be used as a double-sided tape, the release layer 134 made of silicon, cross-linkable silicone, paraffin, TEFLON, or any combination thereof is a necessary 
However, the function of release layer 134 is to protect carbon nanotube film 120 prior to being used upon which release layer 134 along with protective back film 132 (which forms protecting film 130) are both removed. Further, both protecting films 230 in Fig. 6 would be removed, leaving only carbon nanotube film 220 to be applied. Therefore, the carbon nanotube film 220 does consist only of a carbon nanotube structure, and the carbon nanotube structure is a double-sided tape as claimed. Further, even before protecting films 230 are removed, carbon nanotube film 220 itself is a double-sided tape given that it is adhering protecting films 230 together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787